107 F.3d 5
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.UNITED STATES of America, Appellee,v.Bernard M. WALSH, Defendant-Appellant.
No. 96-1399.
United States Court of Appeals, Second Circuit.
Jan. 28, 1997.

1
Appearing for Appellant:  Terence S. Ward, Ass't Federal Public Defender, Hartford, Ct.


2
Appearing for Appellee:  Mark G. Califano, Ass't U.S. Att'y, D. Conn., New Haven, Ct.


3
Before KEARSE and JACOBS, Circuit Judges and GLEESON, District Judge.*


4
This cause came on to be heard on the transcript of record from the United States District Court for the District of Connecticut, and was submitted by counsel.


5
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed on the basis of this Court's decision in United States v. Sage, 92 F.3d 101 (2d Cir.), petition for cert. filed, No. 96-7034 (U.S. Dec. 11, 1996).



*
 Honorable John Gleeson of the United States District Court for the Eastern District of New York, sitting by designation